DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the second to last line, the phrase, “significantly greater” is vague and indefinite. It is not clear what value would be considered significantly greater and thus it is not clear what would or would not infringe upon the claim. 
Claim 15 has a similar problem. 
Since claims 2-3 specifically define the relationship between the first ratio and the second ration, these claims are not rejected under 112(b). 
In claim 9, the terms “the beat tick” and “the measure lines” lack antecedent basis in the claims. It is presumed that Applicant intended claim 9 to depend from claim 8 and therefore it will be interpreted this way. However, claim 9 recites that the “visual scale omits the beat tick.” This language could be interpreted as not complying with 112(d). Claim 8 recites possibly only on beat tick and then claim 9 recites omitting the beat tick. Thus claim 9 could possibly not include all of the limitations included in claim 8. However, the examiner understands claim 9 to be reciting that the visual scale does not include a beat tick at a position in which a measure line is located. Thus Applicant could overcome this objection by reciting: 
--9.	The method of claim 9 wherein the visual scale does not include a beat tick at a position at which a measure line is located.--
In claim 15, line 2, the end of the preamble appears to be missing a term such as “comprising.” Thus the relationship of the body of the claim to the preamble of the claim is unclear. For purposes of expediting examination, the claim will be interpreted as if the term         --comprising-- was after “computer-implemented device.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubita (US 2019/0348013). 
With respect to claim 15, Kubita discloses a computer-implemented device for visually representing music, the computer-implemented device: 
an electronic display device 6 capable of  displaying a visual scale representing a range of an auditory scale of a portion of a musical composition (as shown in Fig. 3 of Kubita), wherein the range spans at least four and a half steps, said visual scale comprising; 
a plurality of whole-step segments each representing one whole step in the auditory scale, wherein a height of each whole-step segment is approximately a first height, and 
one or more half-step segments each representing one half step in the auditory scale, wherein a height of each half-step segment is approximately a second height; and 
	wherein a first ratio representing the first height divided by the second height is significantly greater than a second ratio representing the whole step divided by the half step. Note, the only structure Applicant has recited in claim 15 is a display device. The language directed to the structure of the visual scale is embedded in a “for use” type statement. 
	Claims 16-20 do not add any further structure to the computer-implemented device. Instead these claims recite further structure of the visual scale. As noted above the visual scale is only recited in a for use type statement. Thus claims 16-20 are rejected in view of Kubita along with parent claim 1. 

Allowable Subject Matter
Claims 1 and 4-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 has been indicated as containing allowable subject matter primarily for the first ratio being between two to fifteen times the second ratio.
Claim 3 has been indicated as containing allowable subject matter primarily for the first ratio being at least two times the second ratio.

Applicant’s arguments regarding the 112(a) rejection set forth in the none-final rejection of 4/29/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further analysis and further interpretation of the claim language.
As outlined above, claims 1, 4-15 and 18-20 have been rejected under 112(b) because there is no clear lower boundary to the term “significantly greater” in the comparison of the first ratio and second ratio.
Regarding claims 15-20, as outlined above the claim structure is written to only include a display. Applicant may consider including a processor or a computer programmed to carry out displaying the recited visual scale. Providing such structure and providing a transition term between the preamble and body of the claim, as well as overcoming the 112(b) would put claims 15-20 in condition for allowance. 
	This action is nonfinal since the above issues had not previously been discovered. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 10, 2021